PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,889,641
Issue Date: 12 Jan 2021
Application No. 16/100,063
Filing or 371(c) Date: 9 Aug 2018
For: ANTI-GM-CSF ANTIBODIES AND USES THEREOF

:
:      DECISION DENYING REQUEST
:      FOR REDETERMINATION OF
:      PATENT TERM ADJUSTMENT
:	
:



This is decision on patentee’s “RESPONSE TO REQUEST FOR REDETERMINATION OF PTA” filed January 31, 2022, which is being treated as a request for reconsideration of patent term adjustment determination under 37 CFR 1.705(b) from 115 days to 155 days. 

This decision is the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).   
       
The request for the Office to adjust the patent term to 155 days is DENIED.  


Relevant Procedural History

On January 12, 2021, the above-identified application matured into U.S. Patent No. 10,889,641 with a patent term adjustment of 115 days. 

On March 11, 2021, patentee filed a “COMMUNICATION REGARDING PATENT TERM ADJUSTMENT,” requesting an adjustment of the determination of patent term from 115 days to 155 days. Patentee did not submit the fee set forth in 37 CFR 1.18(e) or an authorization to charge a deposit account for the fee with the request.

On November 1, 2021, the Office issued a decision dismissing the request for redetermination of PTA filed March 11, 2021, because the request was not accompanied by the fee set forth in § 1.18(e) as required by 37 CFR 1.705(b)(1). The decision noted that the two-month extendable period for filing a request for reconsideration of patent term adjustment under 37 CFR 1.705(b) accompanied by the fee under § 1.18(e) had expired. The decision advised patentee that the PTA would remain 115 days.

On January 31, 2022, patentee filed the present “RESPONSE TO REQUEST FOR REDETERMINATION OF PTA,” which is being treated as a request for reconsideration of 

Decision

35 U.S.C. 154(b)(3) requires the Office to provide patentee one opportunity to request reconsideration of any patent term adjustment determination made by the Director and authorizes the Director to establish the procedures for requesting such reconsideration.1 These procedures are set forth in 37 CFR 1.705(b) and include setting a two-month extendable period for filing a request for reconsideration of the patent term adjustment indicated on the patent and payment of the fee set forth in § 1.18(e).2 If a patentee wants the Office to reconsider its patent term adjustment determination, the patentee must use the procedures set forth in 37 CFR 1.705(b) for requesting reconsideration of the patent term adjustment determination. 

The instant request for reconsideration of the patent term adjustment determination does not meet the requirements of 1.705(b)(1). The record is clear that patentee did not pay the fee set forth in § 1.18(e) with a request for reconsideration of the patent term adjustment no later than two months from the date the patent issued on January 12, 2021, including extensions of time, as required by 37 CFR 1.705(b). The payment of the $210 fee with the present request for reconsideration is untimely. As patentee did not use the procedures set forth in 37 CFR
1.705(b) for requesting reconsideration of a patent term adjustment determination, the PTA remains 115 days. 


Conclusion

The request for reconsideration of patent term adjustment is denied. 

The patent term adjustment remains 115 days. 
 
Telephone inquiries specific to this decision should be directed to the Attorney Advisor Christina Tartera Donnell at (571) 272-3211.



/Charles Kim/
Director
Office of Petitions





    
        
            
        
            
    

    
        1 35 U.S.C. 154(b) reads, in pertinent part:
        
        (3) PROCEDURES FOR PATENT TERM ADJUSTMENT DETERMINATION.—
        (A) The Director shall prescribe regulations establishing procedures for the application for and determination of patent term adjustments under this subsection.
        (B) Under the procedures established under subparagraph (A), the Director shall—
        (i) make a determination of the period of any patent term adjustment under this subsection, and shall transmit a notice of that determination no later than the date of issuance of the patent; and
        (ii) provide the applicant one opportunity to request reconsideration of any patent term adjustment determination made by the Director.
        
        2 37 CFR 1.705(b) reads, in pertinent part:
        
        Any request for reconsideration of the patent term adjustment indicated on the patent must be by way of an application for patent term adjustment filed no later than two months from the date the patent was granted. This two-month time period may be extended under the provisions of § 1.136(a). An application for patent term adjustment under this section must be accompanied by:
        
        (1) The fee set forth in § 1.18(e);